Citation Nr: 0737541	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-22 930	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a claimed upper 
respiratory disorder.   



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
1982 to October 1986; he served in the Air Force Reserve from 
July 1989 to July 2001.  

This case was remanded by the Board of Veterans' Appeals 
(Board) to the RO in November 2005 for a videoconference 
hearing before the Board.  He testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO in 
September 2007, and a copy of this hearing is on file.  

The issue on appeal is being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  


REMAND

A review of the claims files reveals that several different 
upper respiratory problems were noted in service, in the 
treatment records for the Reserves, and after service.  

However, there is no VA examination on file with a nexus 
opinion on whether the veteran currently has an upper 
respiratory disorder that was either caused or aggravated by 
service or by active duty for training.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
an upper respiratory disorder, such as 
treatment since the most recent evidence 
dated in December 2005.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the files.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should schedule the veteran 
for an upper respiratory examination to 
determine the nature and likely etiology 
of any current upper respiratory 
disorder.  The claims folders must be 
made available to the examiner in 
conjunction with this examination.   The 
examination report must reflect review of 
pertinent material in the claims folders.  

The examiner in this regard should 
provide an opinion whether it is at least 
as likely as not that the veteran has a 
current upper respiratory disability that 
had its clinical onset during active 
service or any period of active duty for 
training.  A complete rationale for all 
opinions must be provided.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2007).  

In the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the veteran's claim of service connection 
for an upper respiratory disorder, taking 
into consideration any and all evidence 
that has been added to the record since 
its last adjudicative action.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

